DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 04/09/20, has been entered. Claims 1-29 are pending and under consideration. 

Claim Interpretation
3.  Claims 2, 22 and 23 are technically drawn to a method (i.e. see “The method of claim 1...” in preamble of claim 2) but claim 1 is not drawn to a method but rather a product.  Thus, it is uncertain if Applicant meant to encompass a product with an intended use or a method per se.  In the interest of compact prosecution, the claims are interpreted as, and have been grouped with, the product claims, based on the preambles of claims 22 and 23 (i.e. see “The lactic acid bacterial cell of claim 2...”; however, if Applicant meant to encompass a method, these claims will be regrouped following proper amendments.  Regardless, appropriate correction and/or clarification of this issue is required in the next correspondence.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
4.  As provided in 37 CFR 1.475(a), a national stage application shall relate to one 

When Claims Are Directed to Multiple Categories of Inventions:
5. As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

6. Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: 	Claims 1-27*, drawn to a lactic acid bacterial cell;
Group II: 	Claim 28, drawn to a method of making a tetracycline inducible expression system comprising the use of the lactic acid bacterial cell;
Group III: 	Claim 29, drawn to a method for controlling the expression of one or more proteins comprising introducing into a subject the lactic acid bacterial cell. 
* see claim interpretation section above

7.  The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of the modified lactic acid bacterial cell comprising a first exogenous nucleic acid sequence comprising an agent-responsive element operably linked to a target nucleic acid sequence, such that the agent responsive element is inducible in the presence of the agent to initiate transcription of the target nucleic acid sequence into a corresponding mRNA and translation into a corresponding amino acid sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of for example, Rogers et al. 2016 (WO 2016/168182) which teaches lactic acid bacterial cells comprising a first exogenous nucleic acid sequence comprising an agent-responsive element operably linked to a target nucleic acid sequence for promoting the transcription of a gene such that the agent responsive element is inducible in the presence of the agent to initiate transcription of the target nucleic acid sequence into a corresponding mRNA and translation into a corresponding amino acid sequence (e.g. see page 2, lines 5-26; page 13, lines 25-29; and/or page 19, lines 13-17).  Thus, the shared technical feature is not a special technical feature according to PCT Rule 13.2, and unity of invention is lacking.  Election of a single invention is required.

8.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

9.  The election of an invention may be made with or without traverse. To reserve a right 

10.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 

11. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



13.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY MAILLE LYONS/Examiner, Art Unit 1645           
May 25, 2021